COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Giovany Flores V. The State of Texas

Appellate case number:    01-11-00479-CR

Trial court case number: 09DCR052519

Trial court:              240th District Court of Fort Bend County

Date motion filed:

Party filing motion:

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Justice Massengale
                           Acting individually          Acting for the Court

Panel consists of: Justice Keyes, Justice Massengale, and Justice Brown


Date: May 16, 2013